DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Status of the Claims
	Claim 1 was originally filed March 26, 2021.
	The amendment received August 27, 2021 amended claim 1.
	The amendment received February 14, 2022 amended claims 1 and added new claim 2.
	Claims 1 and 2 are currently pending and under consideration.

	Please note: While DNA and a promoter were specifically disclosed in the originally filed specification, regulatory sequences were not. However, a new matter rejection is not present because AAV viral vectors inherently comprise DNA, promoters, and regulatory sequences. 
Priority
	The present application is a CON of 16/787,456 filed February 11, 2020 which is a CON of 16/707,414 filed December 9, 2019 which is a CON of 16/589,851 filed October 1, 2019 which is a CON of 15/989,665 filed May 25, 2018 (now U.S. Patent 10,465,180) which is a CON of 15/650,070 filed July 14, 2017 (now U.S. Patent 9,982,248) which is a CON of 14/981,981 filed December 29, 2015 which is a CON of 13/063,898 filed May 31, 2011 (now U.S. Patent 9,249,405) which is a 371 (National Stage) of PCT/EP2009/061935 filed September 15, 2009 which claims foreign priority to Italy BO2009A000275 filed May 6, 2009 and Italy BO2008A000564 filed September 15, 2008.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 30, 2022; February 14, 2022; and February 3, 2022 (3rd party) are being considered by the examiner.
Drawings
	No drawings are present.
Withdrawn Rejections
	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Stafford et al. U.S. Patent Application Publication 2011/0154516 effective filing date of October 15, 2007 and Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006) is withdrawn upon further consideration.
Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a polynucleotide encoding a mature FIX with T148A and R338L mutations (i.e. SEQ ID NO: 14) without significantly more. The claims recite an “adeno-associated virus (AAV) viral vector comprising a DNA sequence encoding a modified FIX polypeptide, the modified FIX polypeptide comprising the amino acid sequence of SEQ ID NO: 14” (i.e. previous SEQ ID NO: 2 with the exception of a leucine at position 338 of SEQ ID NO: 2 and an alanine at position 148 of SEQ ID NO: 2). FIX with T148A and R338L are known mutations which are naturally occurring. See the present specification at page 8, lines 8-9 regarding T148A and at page 21, Example 3 regarding R338L. Please also refer to Graham et al., 1988, The Malmo Polymorphism of Coagulation Factor IX, An Immunologic Polymorphism Due to Dimorphism of Residue 148 That is in Linkage Disequilibrium with Two Other F.IX Polymorphisms, Am J Hum Genet, 42: 573-580 regarding T148A and Simioni et al., 2009, X-Linked Thrombophilia with a Mutant Factor IX (Factor IX Padua), The New England Journal of Medicine, 361(17): 1671-1675 regarding the R338L mutation. In addition, the Applicant Arguments and Remarks received in related U.S. Application 17/213,897 (page 26, lines 3-4; received June 3, 2022) clearly states that the double mutant of T148A and R338L are naturally occurring (i.e. both mutations found in a person). This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because AAV vectors are well-known, routine, and conventional in the prior art.
Arguments and Response
Applicants’ arguments directed to the rejection of claim 1 under 35 USC 101 as being a judicial exception were considered but are not persuasive for the following reasons.
	Applicants contend that since AAV viral vectors are a particle (capsid) comprising a payload (transgene which is modified FIX), DNA is present in the claims, and promoters and regulatory sequences are present in the claims that the claims are not naturally occurring. 
	Applicants’ arguments are not convincing since a polynucleotide encoding SEQ ID NO: 14 (i.e. previous SEQ ID NO: 2 with an alanine at position 148 and a leucine at position 338) in an AAV vector is a judicial exception.
	While AAV vectors do not naturally encode polynucleotides encoding SEQ ID NO: 14, the combination of AAV vectors with SEQ ID NO: 14 does not amount to significantly more since the use of AAV vectors in molecular biology is well-known, routine, and conventional in the prior art. See Choi et al., 2007, Production of Recombinant Adeno-Associated Viral Vectors for In Vitro and In Vivo Use, Current Protocols in Molecular Biology, 16(25): 1-24 and Wu et al., 2006, Adeno-associated Virus Serotypes: Vector Toolkit for Human Gene Therapy, Mpolecular Therapy, 14(3): 316-327. 
	Regarding gene therapy, it is respectfully noted that the present is drawn to a product and not a method for gene therapy. The present AAV vector and polynucleotide encoding SEQ ID NO: 14 does not in fact have to produce SEQ ID NO: 14. Furthermore, production of SEQ ID NO: 14 in vitro via the AAV vector is considered well-known, routine, and conventional in the prior art. AAV viral vectors are ssDNA vectors and thus inherently have DNA, promoters, and regulatory sequences. See Gray WO 2006/036502 published April 6, 2006. See Choi et al., 2007, Production of Recombinant Adeno-Associated Viral Vectors for In Vitro and In Vivo Use, Current Protocols in Molecular Biology, 16(25): 1-24 and Wu et al., 2006, Adeno-associated Virus Serotypes: Vector Toolkit for Human Gene Therapy, Molecular Therapy, 14(3): 316-327.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The present specification is silent with regard to an improvement regarding the AAV viral vector. Applicants may consider the “improvement” to be the R338L FIX or the combination of the T148A and R338L FIX, but this does not alter or “improve” the AAV viral vector or expression from the AAV viral vector. In addition, AAV viral vectors comprising FIX, R338L FIX, and the combination of the T148A and R338X FIX were known in the prior art. Thus, a Jepson claim is inappropriate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed AAV viral vector comprising a modified FIX. Applicant is attempting to utilize a Jepson claim. However, AAV viral vectors comprising FIX, R338L FIX, and the combination of the T148A and R338X FIX were known in the prior art. The present specification is silent with regard to an improvement regarding the AAV viral vector. Applicants may consider the “improvement” to be the R338L FIX or the combination of the T148A and R338L FIX, but this does not alter or “improve” the AAV viral vector or expression from the AAV viral vector. Thus, it is unclear what the “improvement” is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray WO 2006/036502 published April 6, 2006 and Stafford et al. WO 99/03496 published January 28, 1999.
For present claims 1 and 2, Gray teaches an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprising promoters and regulatory sequences (see SEQ ID NO: 3) and comprising DNA (see SEQ ID NO: 1) encoding a modified Factor IX (FIX) polypeptide wherein residue 194 of precursor FIX is alanine – see SEQ ID NO: 2 (residue 194 of precursor FIX corresponds to residue 148 of mature FIX – present SEQ ID NO: 14) (please refer to the entire specification particularly the abstract; pages 1-7; Examples; claims; Figure 1). 
However, Gray does not specifically teach a R338L mutation.
For present claims 1 and 2, Stafford et al. teach an AAV viral vector comprising a promoter and regulatory sequences and comprising DNA encoding a mature FIX (i.e. current SEQ ID NO: 14; SEQ ID NO: 1) where residue 338 is leucine (see SEQ ID NO: 2 – residue 338 is alanine – an alternative for leucine) which increases clotting activity (please refer to the entire specification particularly the abstract; pages 1-3, 5-9; claims). Stafford et al. also teach that other mutations at other locations may be introduced (please refer to the entire specification particularly page 5).
	The claim would have been obvious because the substitution of one known element (i.e. single mutation) for another (i.e. double mutation) would have yielded predictable results (e.g. potential for expression of the double mutant FIX) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyhenart et al. U.S. Patent Application Publication 2008/0102115 published May 1, 2008 (effective filing date of June 19, 2006) and Stafford et al. U.S. Patent Application Publication 2002/0031799 published March 14, 2002.
	For present claims 1 and 2, Oyhenart et al. teach an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprises a promoter and regulatory sequences and DNA encoding a modified mature FIX (i.e. SEQ ID NOs: 2 or 1035 – present SEQ ID NO: 14) with T148A and R338 mutations (i.e. present SEQ ID NO: 14) (please refer to the entire specification particularly the abstract; paragraphs 6, 8-10, 13-17, 19, 21, 30-33, 36, 48, 50, 110-112, 127-130, 132, 133, 155-161, 173, 174. 189, 195, 196, 217-223, 226-229, 236-245, 269-295, 298, 367-369, 404, 405, 408, 412, 423, 424, 434, 450-471, 476-478, 503-508, 512, 535-566; Table 8; Examples 1 and 2; claims). 
	While Oyhenart et al. teach R338 mutations generically, an R338L mutation is not specifically taught.
	For present claims 1 and 2, Stafford et al. teach an adeno-associated virus (AAV) viral vector wherein the AAV viral vector comprises a promoter and regulatory sequences and comprises DNA (SEQ ID NO: 1) encoding a modified mature FIX (SEQ ID NO: 2 – present SEQ ID NO: 14) comprising an R338L mutation to humans wherein the modified mature FIX has increased clotting activity (please refer to the entire specification particularly the abstract; paragraphs 3-8, 10-13, 21-23, 25-28, 30-36; claims).
	The claim would have been obvious because the substitution of one known element (i.e. double mutant with genus of R338 mutation) for another (i.e. species of R338L mutation) would have yielded predictable results (e.g. potential for expression of the T148A and R338L double mutant FIX) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/            Primary Examiner, Art Unit 1658